                        Case 3:13-cv-04115-WHO Document 820 Filed 11/19/18 Page 1 of 4


               1   GIBSON, DUNN & CRUTCHER LLP
                   Scott A. Edelman (CA Bar # 116927)
               2   Mark A. Perry (CA Bar # 212532)
                   Rachel S. Brass (CA Bar # 219301)
               3   Minae Yu (CA Bar # 268814)
                   Julian W. Kleinbrodt (CA Bar # 302085)
               4   555 Mission Street, Suite 3000
                   San Francisco, CA 94105-0921
               5   Telephone: 415.393.8200
                   Facsimile: 415.393.8306
               6   Email:      sedelman@gibsondunn.com
                              mperry@gibsondunn.com
               7               rbrass@gibsondunn.com
                              myu@gibsondunn.com
               8              jkleinbrodt@gibsondunn.com
               9   Attorneys for Defendants
                   OTTOGI CO., LTD., and
           10      OTTOGI AMERICA, INC.
           11      SQUIRE PATTON BOGGS (US) LLP
                   John R. Gall (Admitted N.D. Cal., Ohio Bar # 0011813)
           12      Mark C. Dosker (CA Bar # 114789)
                   Joseph P. Grasser (CA Bar # 255156)
           13      275 Battery Street, Suite 2600
                   San Francisco, California 94111
           14      Telephone: 415.954.0200
                   Facsimile: 415.393.9887
           15      Email:      john.gall@squirepb.com
                               mark.dosker@squirepb.com
           16                  joseph.grasser@squirepb.com
           17
                   Attorneys for Defendants
           18      NONGSHIM CO., LTD., and
                   NONGSHIM AMERICA, INC.
           19
                                                UNITED STATES DISTRICT COURT
           20
                                              NORTHERN DISTRICT OF CALIFORNIA
           21
                                                    SAN FRANCISCO DIVISION
           22
                   IN RE KOREAN RAMEN ANTITRUST                    Case No. 3:13-cv-04115-WHO
           23      LITIGATION                                      DEFENDANTS’ BRIEF REGARDING THE
           24                                                      QUESTIONING OF BONG-HOON KIM
                                                                   ABOUT ISSUES OF EMBEZZLEMENT
           25                                                      AND THE CENTRAL DISTRICT
                                                                   LITIGATION
           26
                   THIS DOCUMENT RELATES TO:                       Date: November 20, 2018 (Tuesday Morning)
           27                                                      Time: 7:30 a.m.
                   All Actions                                     Place: Courtroom 2, 17th Floor
           28

                                 DEFENDANTS’ BRIEF REGARDING THE QUESTIONING OF BONG-HOON KIM
Gibson, Dunn &
                                                    CASE NO. 3:13-CV-04115-WHO
Crutcher LLP
                        Case 3:13-cv-04115-WHO Document 820 Filed 11/19/18 Page 2 of 4


               1          Defendants file this brief in response to Plaintiffs’ Brief Regarding The Questioning of Bong
               2   Hoon Kim filed November 19, 2018. That brief addresses two issues: (1) the embezzlement and fraud
               3   by Samyang Korea’s CEO and Chairman and (2) the C.D. California litigation.
               4          Cross examination regarding embezzlement. Last Friday, when the embezzlement issue was
               5   raised by Defendants, the Court approved a procedure for dealing with it during B.H. Kim’s testimony:
               6   After the close of Plaintiffs’ direct examination and outside the presence of the jury, Defendants will
               7   make a proffer providing a factual basis for cross-examining Mr. Kim regarding the embezzlement and
               8   fraud by Samyang Korea’s CEO (J.S. Kim) and her husband Chairman (Mr. I.C. Chun). Trial Tr.
               9   (11/16/18) at 459:151-9. As Plaintiffs acknowledge, the Court approved this process for resolving this
           10      evidentiary issue. Dkt. 819 (citing Trial Tr. (11/16/18) at 461:3-5).
           11             In their most recent submission, Plaintiffs do not seek reconsideration of the Court’s ruling
           12      approving this procedure for addressing the embezzlement issue. Instead, they lay out the reasons that
           13      they believe the embezzlement evidence cannot be used to impeach B.H. Kim’s testimony. That is
           14      premature in view of the Court’s ruling setting the procedure for addressing the embezzlement issue.
           15             Defendants are confident that the proffer they will make before commencing the cross-exami-
           16      nation will satisfy the Court that the requisite direct connection exists between the embezzlement
           17      scheme and B.H. Kim. Plaintiffs’ latest submission really does not speak to that point, which is the
           18      one the Court has indicated it needs to hear more about before ruling on this line of inquiry.
           19             Cross examination regarding SYUSA litigation. Although Plaintiffs insist that this Court found
           20      the Central District litigation “irrelevant,” they cite only a preliminary ruling on the subject. Dkt. 740
           21      at 22-23 (describing relevance not shown “at this juncture” and inviting Defendants to supplement the
           22      record). This Court has since revisited the issue in response to Plaintiffs’ motion to quash Defendants’
           23      trial subpoena and found the dots connected. Dkt. 750. And, as the Court and parties are aware, the
           24      material produced in response to Defendants’ subpoena included deposition testimony from Bong
           25      Hoon Kim. In any event, as with any other line of cross-examination, Defendants intend to lay the
           26      foundation for the relevance of any question to be asked regarding the Central District litigation, and
           27      for any documents to be shown to the witness. Plaintiffs can object at that time if they have grounds
           28

                                 DEFENDANTS’ BRIEF REGARDING THE QUESTIONING OF BONG-HOON KIM
Gibson, Dunn &
                                                    CASE NO. 3:13-CV-04115-WHO
Crutcher LLP
                        Case 3:13-cv-04115-WHO Document 820 Filed 11/19/18 Page 3 of 4


               1   to do so. But at this juncture, Plaintiffs are asking the Court to rule in advance on objections that have
               2   not been made to questions that have not been put to the witness. Plaintiffs’ request is premature.
               3

               4   Dated: November 19, 2018                      Respectfully submitted,
               5                                                 GIBSON, DUNN & CRUTCHER LLP
               6
                                                                 By: /s/ Rachel S. Brass
               7                                                                     Rachel S. Brass

               8                                                 Attorneys for Defendants Ottogi Co., Ltd., and Ottogi
                                                                 America, Inc.
               9

           10                                                    SQUIRE PATTON BOGGS (US) LLP

           11
                                                                 By: /s/ Mark C. Dosker
           12                                                                      Mark C. Dosker

           13                                                    Attorneys for Defendants Nongshim Co., Ltd., and Nong-
                                                                 shim America, Inc.
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                       2
                                 DEFENDANTS’ BRIEF REGARDING THE QUESTIONING OF BONG-HOON KIM
Gibson, Dunn &
                                                    CASE NO. 3:13-CV-04115-WHO
Crutcher LLP
                        Case 3:13-cv-04115-WHO Document 820 Filed 11/19/18 Page 4 of 4


               1                                             ATTESTATION
               2          I hereby attest that I have on file written authorization for any signatures indicated by a “con-
               3   formed” signature (/s/) within this e-filed document.
               4

               5                                                       /s/ Julian W. Kleinbrodt
                                                                                     Julian W. Kleinbrodt
               6

               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                      3
                                 DEFENDANTS’ BRIEF REGARDING THE QUESTIONING OF BONG-HOON KIM
Gibson, Dunn &
                                                    CASE NO. 3:13-CV-04115-WHO
Crutcher LLP
